Citation Nr: 0200667	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to March 2, 1999 
for the grant of service connection for a corneal scar of the 
right eye, residual of ulcer removal.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a corneal scar of the right eye, residual of 
ulcer removal.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
August 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  

In June 2000 the RO granted service connection for a right 
corneal scar, effective March 2, 1999.  The veteran appealed, 
in pertinent part, the effective date assigned for the 
disability, and a Statement of the Case (SOC) was issued that 
addressed this issue.  The veteran submitted a VA Form 9 
indicating his desire to appeal all issues discussed in the 
SOC; however, he made a vague notation on the other side of 
the VA Form 9 indicating a possible to intent to withdraw the 
earlier effective date issue.  

During the October 2001 hearing before the Board, it was 
clarified that the veteran wished to continue his appeal on 
the earlier effective date issue.  Therefore, the issue 
continues to be on appeal and is properly before the Board.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran submitted a claim for compensation or pension 
that was received by the RO on March 2, 1999.  

3.  The record does not contain any pending claims for 
service connection of a right eye disorder dated prior to 
March 2, 1999.  

4.  The veteran's service-connected right eye disability is 
currently manifested by right central corneal scarring 
secondary to corneal ulcer and corrected visual acuity, at 
worst, of 20/80 in the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 2, 1999 
for the grant of service connection for a corneal scar of the 
right eye, residuals of ulcer removal, have not been met.  
38 U.S.C.A. §§ 5107 (West Supp. 2001), 5110 (West 1991); 
38 C.F.R. § 3.400(b)(2) (2001).  

2.  The criteria for an initial evaluation in excess of 10 
percent for a corneal scar of the right eye, residual of 
ulcer removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.383, 4.14, 4.78, 
4.84a, Diagnostic Codes 6011 and 6079 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records establish that the veteran underwent 
cauterization of an ulcer on the cornea of the right eye in 
September 1955.  A faint scar was noted on follow-up in 
December 1955.  

On March 2, 1999 the RO received the veteran's application 
for compensation.  A VA examination was subsequently 
conducted in March 1999 finding right corneal scarring 
secondary to a corneal ulcer and subsequent surgery.  

The veteran was afforded a VA eye examination in March 1999.  
The veteran appeared to be a reliable historian who gave a 
history of a corneal ulcer in his right eye in about 1954.  
He underwent some type of surgery, which left him with a scar 
on the right cornea.  His condition has remained unchanged 
since 1954.  He reportedly cannot see well out of his right 
eye.  On examination, gross visual fields were normal.  
Visible in the right cornea, in the superior portion of the 
pupil was a dark pinpoint area of scarring with 2 adjacent 
smaller punctate areas of scar; all were in the line of 
sight.  There was no abnormality in the lens detected.  The 
visual acuity of the right eye was 20/80 with correction; the 
left eye was 20/20 corrected and uncorrected.  The assessment 
was right central corneal scarring secondary to corneal ulcer 
and subsequent surgery.  The examiner stated that the veteran 
had adapted to that condition quite well in his work as a 
welder, though sometimes he was unable to work up close 
without taking off his protective hood.    

In June 2000 the RO granted service connection for a corneal 
scar of the right eye with the assignment of a 10 percent 
evaluation, effective March 2, 1999.  The veteran appealed 
the assigned effective date for the 10 percent rating, 
contending that the evaluation should be effective back to 
the day he was discharged from the military.  Similar 
contentions were made during the October 2001 hearing before 
the Board.  Tr., pp. 4-5.  

The veteran was afforded an additional VA eye examination in 
March 2001.  Past ocular history was significant for corneal 
ulcer in the right eye that required surgery during service.  
The veteran complained of reduced visual acuity in the right 
eye.  Corrected visual acuity was to 2/40 in the right eye 
and 20/20 in the left eye.  Confrontation visual field was 
full in both eyes.  Pupillary examination was normal without 
"assertent" pupillary defect.  Slit-lamp examination showed 
epithelial haze in the central corner over the right eye 
extending to the temporal paralimbal region.  The lens had 1+ 
nuclear sclerotic changes in both eyes.  The assessments were 
corneal epithelial opacification in the right eye, visually 
significant; and mild "reflexes" error and presbyopia in 
both eyes.  

The veteran testified at a personal hearing in October 2001.  
He stated that he had a problem ever since service with his 
right eye.  Hearing transcript (T.) 2.  He indicated that it 
prevented him from being on the rifle team.  T. 3, 4.  The 
veteran reported that he was retired from work.  T. 4.    

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2001).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2001).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2001).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2001).

The veteran is currently in receipt of a 10 percent 
disability evaluation for a corneal scar of the right eye, 
residual of ulcer removal,  under 38 C.F.R. § 4.84a, 
Diagnostic Code 6099-6011 (2001).  Regulations provide that 
when a disability not specifically provided for in the 
Schedule is encountered, it will be evaluated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The veteran's 
right eye disability is rated as the residual of an unlisted 
injury requiring rating by analogy to that schedular 
provision pertaining to localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated enlarged or diminished image.  See 
38 C.F.R. § 4.27 (2001).

The analogized criteria provides that a 10 percent evaluation 
is warranted for unilateral or bilateral symptoms.  Under 
38 C.F.R. § 4.84a, Diagnostic Code 6011, a 10 percent 
disability evaluation is the maximum assignable rating, 
absent other diagnoses of visual impairment.

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet.App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand the RO has provided the assistant to the 
extent required in this case.  That is, the RO provided the 
veteran with notice of the pertinent regulations pertaining 
to earlier effective dates in service connection cases, and 
it provided a rationale applying these regulations to the 
veteran's case.  He has been provided with notice of his 
appellate rights and with the opportunity to submit 
additional evidence in support of his claim.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

No further assistance beyond the above is required because 
the veteran's claim as to the correct effective date will be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As will be discussed below, the facts 
of this case are not disputed, and, as a result, no 
evidentiary development is needed.  

That is, as it is not the factual evidence that is 
dispositive of the present appeal, but rather an 
interpretation and application of the applicable laws and 
regulations pertaining to this claim, the Board concludes 
that the VCAA, with respect to evidentiary development, has 
no applicability to this case.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (the Court has recognized that 
enactment of the VCAA does not affect matters on appeal from 
the Board when question is limited to statutory 
interpretation).  

As to the increased rating claim, a May 2001 letter explained 
the provisions of the VCAA to the veteran, including 
notifying him what evidence had been requested and what 
evidence was necessary to show entitlement to a higher 
evaluation.  The veteran then responded in a May 2001 letter 
to the RO, and he provided oral testimony at his October 2001 
hearing.  As indicated above, the veteran was provided with 2 
VA eye examinations during the pendency of the appeal, and 
the RO obtained treatment records.  Thus, it appears that VA 
satisfied its duty to inform and assist the veteran.  

The Board also finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met any obligations to the veteran under this new 
legislation.  Moreover, as noted above, he has been offered 
the opportunity to submit evidence and argument on the merits 
of the issue being decided here.  In view of the foregoing, 
the Board finds that the veteran will not be prejudiced by 
its actions and that a remand for adjudication by the RO 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis - Effective Date

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

As noted previously, the regulations provide that the 
effective date for an award of compensation is the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2001).

Because the veteran's claim was not filed until many years 
after his discharge, the effective date must be the date 
entitlement arose or the date of receipt of claim, whichever 
is later.  Therefore, applying this regulation to the facts 
of this case, the effective date can be no earlier than the 
March 2, 1999 claim for compensation unless it is established 
that there was a pending claim for the right eye disability 
dated prior to March 2, 1999.  See id.  

The evidence does not show, and the veteran has not 
contended, that a pending claim of service connection for the 
right eye disability, informal or formal, was submitted prior 
to March 2, 1999.  The veteran's March 2, 1999 claim for 
compensation or pension is the earliest claim on record, and 
the June 2000 rating decision is the first determination of 
any issue on record.  

Hence, the facts are not in dispute and the law is 
dispositive in this case.  In this regard, the veteran has 
merely asserted his entitlement to an earlier effective date.  
He has not cited any legal authority, statute, regulation or 
Court case which would permit making the effective date of 
the award of service connection earlier than March 2, 1999, 
the date of the receipt of the claim.  

An earlier effective date cannot be granted in the absence of 
statutory authority, and, as noted above, the pertinent 
statutory authority precludes the assignment of an effective 
date prior to March 2, 1999 in this case.  Therefore, the 
veteran's claim must be denied as a matter of law.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(b)(2); 
Sabonis, supra.  

Analysis - Rating

Following a detailed review of the claims folder, the Board 
concurs with the RO's finding that the medical evidence in 
this case does not demonstrate that the veteran's service-
connected right eye disability warrants an increased rating 
under the applicable diagnostic codes.  The Board notes that 
under the provisions of Diagnostic Code 6011, there must be 
at least one of the predicate eye abnormalities (i.e., 
centrally localized scars or atrophy, or irregularities of 
the retina) combined with an irregular, duplicated, enlarged 
or diminished image.  The medical evidence in this case 
demonstrates corneal scarring in the line of sight.  
Accordingly, the currently assigned 10 percent rating under 
Diagnostic Code 6011 is appropriate.

Given that the maximum evaluation under that Diagnostic Code 
6011 is 10 percent, the Board may consider whether a higher 
disability evaluation is warranted due to impairment of 
vision under the applicable diagnostic codes.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6061-6079 (2001).  The best 
distance vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75 (2001).  To 
calculate the appropriate disability rating for loss of 
central vision when impairment if only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation is payable for the combination of 
service-connected and nonservice-connected eye disabilities 
only where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2001).

As service connection is not in effect for decreased vision 
in the left eye, vision in that eye is considered to be (and 
in fact is) 20/40 or better for rating purposes.  Visual 
acuity of the service-connected right eye is evaluated as 
noncompensable when corrected distant visual acuity is 20/40 
or better; it is rated 10 percent when it is 20/50, 20/70 or 
20/100.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6079.  
Corrected vision was 20/80 in the right eye on VA examination 
in March 1999, and 20/40 in the right eye during the most 
recent VA examination in March 2001.  Clearly, this level of 
visual acuity is not so severe as to warrant the assignment 
of more than a 10 percent evaluation under the Schedule.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2001).

The Board otherwise notes that the veteran's visual fields 
were normal on examination and are not shown to be affected 
by the service-connected scarring.  Accordingly, a higher 
evaluation based on impairment of visual fields is not 
warranted.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2001).  Further, separate ratings for the corneal scarring 
and the decreased visual acuity are not appropriate since 
both Diagnostic Codes 6011 and 6079 contemplate defective 
vision.  See 38 C.F.R. § 4.14 (2001) (same manifestation 
under different diagnoses is to be avoided). 

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum 
and for the aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the claim. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).   

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected disability 
during the appeal period.  Accordingly, the Board does not 
find evidence that the veteran's disability evaluation should 
be increased for any separate period based on the facts found 
during the appeal period.


ORDER

Entitlement to an effective date prior to March 2, 1999 for 
the grant of service connection for a corneal scar of the 
right eye, residual of ulcer removal, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a corneal scar of the right eye, residual of ulcer 
removal is denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


